Case 19-05254-sms          Doc 8   Filed 01/22/20 Entered 01/22/20 16:42:11       Desc Main
                                   Document      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN THE MATTER OF:
                                                  Case No. 12-80787-sms
 Theresa Hadley,
                                                  Chapter 13
       Debtor.
_______________________________________________________________________________

Theresa Hadley,

              Plaintiff,                          Adv. Proc. No. 19-05254-sms
vs.

CitiMortgage, Inc.,

            Defendant.
______________________________________________________________________________


                            JOINT STIPULATION OF DISMISSAL

       COME NOW Plaintiff Theresa Hadley and Defendant CitiMortgage, Inc., by and through

their respective undersigned counsel, and pursuant to Bankr. R. 7041, hereby dismiss WITH

PREJUDICE all claims and causes of action that were asserted in the above-referenced action.

       SO STIPULATED this 22nd day of January, 2020.


         /s/                                           /s/ With Express Permission
 Matthew T. Berry, GA Bar No. 055663           Kelly E. Waits, GA Bar No. 142677
 BERRY & ASSOCIATES                            BURR & FORMAN LLP
 2751 Buford Highway, NE, Suite 600            Suite 1100, 171 Seventeenth Street, N.W.
 Atlanta, GA 30324                             Atlanta, Georgia 30363
 Tel. (404) 235-3334                           Tel. (404) 815-3000
 Email: matt@mattberry.com                     Email: kwaits@burr.com
 Attorney for Debtor/Plaintiff                 Attorney for Defendant, CitiMortgage, Inc.
Case 19-05254-sms         Doc 8    Filed 01/22/20 Entered 01/22/20 16:42:11             Desc Main
                                   Document      Page 2 of 2




                               CERTIFICATE OF SERVICE

        This is to certify under penalty of perjury that I am over the age of 18 and that on this day
I served the following parties with a copy of the attached pleadings by placing true copies of same
in the United States Mail with adequate postage affixed to insure delivery, addressed to:

                                       Mary Ida Townson
                                       Chapter 13 Trustee
                           285 Peachtree Center Avenue NE, Suite 1600
                                     Atlanta, Georgia 30303

                                          Theresa Hadley
                                       2648 Lancaster Drive
                                     East Point, Georgia 30344

                                         CitiMortgage, Inc.
                                      c/o Kelly E. Waits, Esq.
                                     BURR & FORMAN LLP
                             Suite 1100, 171 Seventeenth Street, N.W.
                                      Atlanta, Georgia 30363

       This 22nd day of January, 2020.

                                                      /s/
                                                   Matthew T. Berry, GA Bar No. 055663
                                                   Attorney for the Debtor/Plaintiff

BERRY & ASSOCIATES
2751 Buford Highway, Suite 600
Atlanta, GA 30324
(404) 235-3300
